Granting there may be persuasive arguments on the other side of the question, we can discern no good or sufficient reason why the case of Wilson v. City of Zanesville, 130 Ohio St. 286, *Page 544 199 N.E. 187, decided in 1935, should now be disturbed.
In sustaining the validity of the Zanesville ordinance prescribing closing hours for barber shops, which ordinance is similar to that presently under examination, Judge Williams pointed out clearly and logically in his opinion that such ordinance was not unreasonable, had a real and substantial relation to public health, morals and safety, was a valid exercise of police power and was not violative of constitutional provisions.
On the constitutional phase, the reasoning of Mr. Justice Roberts in Nebbia v. New York, 291 U.S. 502, 78 L.Ed., 940,54 S.Ct., 505, 89 A. L. R., 1469, representing the modern concept, was closely followed. Compare West Coast Hotel Co. v. Parrish,300 U.S. 379, 81 L.Ed., 703, 57 S.Ct., 578; National LaborRelations Bd. v. Jones  Laughlin Steel Corp., 301. U.S., 1,81 L.Ed., 893, 57 S.Ct., 615; Great Atlantic  Pacific Tea Co. v.Grosjean, Supervisor of Public Accounts, 301 U.S. 412,81 L.Ed., 1193, 57 S. Ct., 772.
In the majority opinion the cases of Wilson v. City ofZanesville, supra, and Olds v. Klotz, 131 Ohio St. 447,3 N.E.2d 371, are treated as belonging in the same legal category. The implication is that there is no distinction between an ordinance which fixes the closing hours of barber shops and one which fixes the closing hours of grocery stores. But is this so? A barber shop is a place where services of a personal nature are performed by the skilled labor of a barber, while a grocery store is a place where food commodities are sold by a grocer.
As has been often stated, labor is not a commodity; it is human life. A real difference exists between tonsorial services and a sale of goods. This is emphasized in the Olds case, where the Wilson case is distinguished. To confound the two types of activities *Page 545 
by considering each with reference to public health, safety and morals, leads to a confusion of thought.
Since the holding in Wilson v. City of Zanesville, supra, was announced, a large number of municipalties in this state and elsewhere recognizing the salutary effects of such a measure have enacted similar ordinances, and there have been decisions upholding their validity. See Feldman v. City of Cincinnati,20 F. Supp., 531; Pearce v. Moffatt, Pros. Atty., 60 Idaho 370,  92 P.2d 146.
In several of the cases to the contrary, spirited dissenting opinions occur. See Eanes v. City of Detroit, 279 Mich. 531,272 N.W. 896; Oklahoma City v. Johnson, 183 Okla. 430,82 P.2d 1057.
This court having taken a definite and supportable position in relation to the matter at issue, we favor its retention, and therefore dissent from the judgment herein.
WEYGANDT, C.J., and WILLIAMS, J., concur in the foregoing dissenting opinion.